DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8-10 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 2, line 3, “the inspection objects”; deleting “the”), (claim 8, line 3, “the inspection objects”; deleting “the”), and (claim 9, 3rd to last line, “the inspection objects”; deleting “the”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the corrections. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozaki (JP 2013-113612).

Regarding claim 1, Nozaki discloses an apparatus comprising: a control unit (8) that displays on the display unit (4), the inspection data in a predetermined range with reference to the inspection object having a defective inspection result from the inspection record information (pars. 69-70). 

Regarding claim 3, Nozaki discloses wherein the control unit (8) displays on the display unit (4), the inspection data in a predetermined range with reference to a latest inspection object having the defective inspection result (pars. 69-70). 

Regarding claim 4, Nozaki discloses wherein the control unit displays an image of information obtained by inspection as the inspection data (par. 70). 

Regarding claim 6, Nozaki discloses wherein the control unit displays an image of information obtained by inspection as the inspection data (par. 70). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki as applied to claim 1, and further in view of Fujimoto et al. (JP 2009-183818 A; hereinafter Fujimoto).

Regarding claim 2, Nozaki discloses claim 1, wherein the control unit (8) displays on the display unit (4), and a list of the inspection data of the inspection objects having the defective inspection result from the inspection record information (figs. 5a-5c), the inspection data in a predetermined range with reference to the inspection object having the defective inspection result, selected from the inspection objects by an operation on an operation unit (for displaying the result). 
	However, Nozaki fails to disclose displaying the list with selection.
	Fujimoto teaches displaying the list with selection (fig. 5). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Nozaki with the teaching of Fujimoto, since one would have been motivated to make such a modification for classifying defective produces and bettering identifying causes of defects (Fujimoto: par. 54). 

	
Regarding claim 5, Nozaki discloses wherein the control unit displays an image of information obtained by inspection as the inspection data (par. 70). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki in view of Churilla (US 2010/0322373).

Regarding claims 7 and 9, Nozaki discloses a system comprising: an apparatus that displays (via 4) the inspection data in a predetermined range with reference to the inspection object having a defective inspection result from the inspection record information (pars. 69-70). 
However, Nozaki fails to disclose a server or a non-transitory computer-readable storage medium storing a computer program.

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Nozaki with the teaching of Churilla, since these means for performing functions were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Churilla: par. 385). One would have been motivated to make such a modification for sharing resources with a server or faster processing with a computer.  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki and Churilla as applied to claims 7 and 9, and further in view of Fujimoto.
Nozaki as modified above suggests claims 7 and 9. Nozaki further discloses wherein the control unit (8) displays on the display unit (4), and a list of the inspection data of the inspection objects having the defective inspection result from the inspection record information (figs. 5a-5c), the inspection data in a predetermined range with reference to the inspection object having the defective inspection result, selected from the inspection objects by an operation on an operation unit (for displaying the result). 
	However, Nozaki fails to disclose displaying the list with selection.
	Fujimoto teaches displaying the list with selection (fig. 5). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Nozaki with the teaching of Fujimoto, since one would have been motivated to make such a modification for classifying defective produces and bettering identifying causes of defects (Fujimoto: par. 54). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884